                                                       JS-6Page 1 of 2 Page ID #:111
     Case 2:20-cv-06358-SB-AFM Document 30 Filed 11/10/20


 1

 2                                                      November 10, 2020

 3                                                           VPC
 4

 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12    ANTHONY BOUYER, an                      Case No.: 2:20-cv-06358-VAP-AFMx
13    individual,

14                     Plaintiff,
15    v.                                      ORDER FOR DISMISSAL OF ENTIRE
16                                            CASE WITH PREJUDICE

17    JERICK HACOBIAN; an individual;
18    SMULL TIC PROPERTIES, LLC, a
      California limited liability company;
19    ARAGON ENTERPRISES, LLC, a
20    California limited liability company;
      HANDSPRING PROPERTIES,
21    LLC, a California limited liability
22    company; and DOES 1 through 10,
      inclusive,
23

24                    Defendants.
25

26          After consideration of the Joint Stipulation for Dismissal of the entire action
27
      with Prejudice filed by plaintiff, Anthony Bouyer, (“Plaintiff”) and defendants,
28

                                               1

      ORDER for Dismissal of the Entire Action with Prejudice
     Case 2:20-cv-06358-SB-AFM Document 30 Filed 11/10/20 Page 2 of 2 Page ID #:112


 1    SMULL TIC PROPERTIES, LLC, a California limited liability company;

 2    ARAGON ENTERPRISES, LLC, a California limited liability company;
 3
      HANDSPRING PROPERTIES, LLC, a California limited liability company
 4

 5    (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s

 6    Complaint in the above-entitled action, in its entirety. Each party shall bear its own
 7
      costs and attorneys’ fees.
 8

 9
            IT IS SO ORDERED.
10
11

12    DATED:     November 10, 2020

13

14                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2

      ORDER for Dismissal of the Entire Action with Prejudice
